Opinion issued January 24, 2008 














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00833-CR
____________

IN RE MICHAEL SCOTT TONEY, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION
          Relator, Michael Scott Toney, has filed a pro se petition for writ of mandamus. 
In his petition for writ of mandamus, relator complains that the trial court judge
 has
failed to rule on his post-conviction
 motions for appointment of counsel in trial court
cause number 9403369.
 
          We deny the petition for writ of mandamus.  See Tex. R. App. P. 52.8 (a),(d).
          
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b)